Citation Nr: 0215916	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  02-00 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire that denied the veteran's claim of entitlement to 
service connection for PTSD.  The veteran perfected an 
appeal.


FINDINGS OF FACT

1. The evidence does not establish that veteran engaged in 
combat with the enemy.

2. Although symptoms of PTSD have been noted, the record 
includes no actual diagnosis of PTSD by a qualified mental 
health professional, and the veteran has not alluded to 
the existence of any such diagnosis.

3. Although the veteran has reported coming under sniper fire 
while on patrol and frequently serving on guard duty in 
service, he has failed to respond to requests for specific 
information concerning any such experiences, and has not 
otherwise provided any such information.  

4. The occurrence of an alleged in-service stressful 
experience has not been verified, and the record does not 
contain sufficient information for VA to attempt to 
independently verify the occurrence of any such 
experience.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The VCAA and implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001 (to be codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as of what information will be 
obtained by which party.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  The department is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed July 2001 rating 
action, and were provided a Statement of the Case dated 
December 2001.  These documents provided notification of the 
legal criteria governing the claim, and the information and 
evidence necessary to substantiate this claim.  Moreover, the 
RO sent the veteran a letter in March 2001, explaining the 
veteran's rights under the VCAA.  

The RO also has made reasonable efforts to assist the 
veteran.  The RO sent the veteran a PTSD Questionnaire in 
February 2001; however, the veteran failed to respond.  The 
veteran also has not responded, with any specific evidence or 
information, to either the Statement of the Case or the VCAA 
letter.  Further, although the RO scheduled the veteran for a 
hearing in March 2002, the veteran canceled the hearing, and 
indicated that the RO was to "disregard [the] hearing 
request."  Significantly, there is no indication that there 
is additional, existing evidence that should or could be 
obtained prior to adjudicating this claim.  As the veteran 
has failed to identify any evidence that would support his 
claim, specific notice as to which party will get which 
evidence is not here at issue.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002)).  

Under these circumstances, the Board finds that VA has 
satisfied any duties to notify and assist the veteran, and 
the Board's adjudication of this appeal, at this juncture, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Facts

The veteran's service medical records show no record of the 
veteran being treated in service for any psychiatric 
condition.  His service personnel records reflect that the 
veteran served in Vietnam from June 1969 and May 1970; his 
listed military occupational specialities were offset 
pressman and light vehicle driver.  He received the Republic 
of Vietnam Commendation Medal, the Vietnam Service Medal, and 
a Bronze Star Medal.  

Although the veteran was noted to be nervous during a 
December 1986 Agent Orange examination, no psychiatric 
diagnosis was then made.  

Records from the Vet Center dated October 1987 indicate that 
the veteran was interested in the Vet Center, but no 
treatment at that time was undertaken.

Records from the Vet Center dated April 1998 through October 
1998 indicate that the veteran was seen several times with 
his wife during that period for marital counseling.  The 
veteran reported during those sessions that he had come under 
sniper fire while under patrol, and had guard duty 
frequently.  The veteran reported having difficulty adjusting 
to civilian life after his return home from the military.  
Marital counseling records include a reference to symptoms of 
PTSD, and a counselor noted that the veteran had several 
symptoms that undoubtedly contributed to his marital 
problems.  

A letter was sent to the veteran in February 2001, requesting 
that he complete a PTSD information questionnaire, however, 
the veteran did not respond.

Analysis

Under the laws administered by the VA, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f). See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  

Initially, the Board notes that the evidence does not appear 
to satisfy the first criterion for a grant of service 
connection for PTSD-a diagnosis of the condition.  Although, 
as indicated above, counseling records note symptoms of PTSD, 
the record includes no actual diagnosis of PTSD by a 
qualified mental health professional, and there is no 
indication that the veteran has ever received any such 
diagnosis.  In the absence of competent evidence of the 
claimed condition, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1991).  Moreover, as a layperson without the 
appropriate medical training and expertise, the veteran is 
not competent, through his assertions, alone, to provide 
probative evidence that he, in fact, suffers from the claimed 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board also notes, however, that even if the veteran had a 
diagnosis of PTSD, the claim must still fail in the absence 
of any credible evidence to indicate that an in-service 
stressful experience actually occurred.  

Review of the record does establish that the veteran was in 
Vietnam; however, there is no evidence to indicate that the 
veteran engaged in combat.  The veteran's DD-214 does not 
show that the veteran was awarded the Combat Infantryman's 
Badge, or any other award typically associated with combat.  
Furthermore, neither of the MOS identified in the personnel 
records, offset press operator or vehicle operator, is one 
usually associated with combat.  Thus, the Board concludes 
that the veteran did not engage in combat with the enemy.  As 
such, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  Rather, 
corroborating evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor during service is required.  See 38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 142.  

In this case, the veteran has reported that he came under 
sniper fire while on partrol, and that he had guard duty.  
However, the veteran has failed to respond to a request for 
specific information concerning any such experience, and has 
not otherwise provided any such information.  It stands to 
reason, then, that there is no evidence corroborating the 
occurrence of any in-service stressful experience, and there 
is no information upon which VA could attempt to 
independently verify of corroborate any such experience.  The 
veteran was requested, by a letter dated February 2001, as 
noted above, to provide the RO with specific stressor 
information so that the RO could prepare a summary of the 
claimed stressors for submission to the U.S. Armed Services 
Center for Research of Unit Records, in an attempt to verify 
the veteran's stressors.  The veteran did not respond to this 
request.

While VA does have a duty to assist in the development of the 
veteran's claim, this duty is not limitless.  His cooperation 
in responding to requests for information is required.  As 
the Court has noted, the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).  As the veteran has refused to cooperate in 
further development of his claim, especially in providing 
specific information concerning his claimed in-service 
stressors, the Board finds that any further attempt to 
develop this claim (such as having the veteran undergo 
psychiatric examination), at this juncture would be 
pointless.  Without either corroboration of, or sufficient 
evidence to permit independent corroboration of, a claimed 
stressor, there is no reasonable possibility that his claim 
could succeed.  

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).
ORDER

Service connection for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

